Citation Nr: 0946995	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  04-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 14, 
2004, for the grant of service connection for tinnitus of the 
left ear.

2.  Entitlement to service connection for stomach ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from January 1973 to 
December 1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  In 
the first rating decision, in April 2004, the RO determined 
there was no new and material evidence to reopen the 
Veteran's previously denied, unappealed, claim for service 
connection for stomach ulcers.  The RO also denied his claim 
for service connection for left ear hearing loss.

In April 2007, however, the Board reopened and remanded the 
claim for service connection for stomach ulcers to obtain the 
names and addresses of all medical care providers who had 
treated the Veteran for this condition and to provide him a 
VA gastrointestinal examination to determine the likely 
etiology of this condition.  The Board also remanded his 
claim of service connection for left ear hearing loss for an 
audiometric examination to determine whether he had 
sufficient hearing loss in this ear to be considered a 
disability by VA standards (see 38 C.F.R. § 3.385) and, if 
determined he did, to ascertain whether the hearing loss in 
this ear is attributable to his military service.

In a subsequent May 2008 decision, on remand, the Appeals 
Management Center (AMC) that further developed this case in 
lieu of the RO granted the Veteran's claim for service 
connection for left ear hearing loss and assigned an initial 
noncompensable (i.e., zero percent) rating retroactively 
effective from January 14, 2004, the date the RO had received 
this claim.  The AMC also granted service connection for left 
ear tinnitus and assigned a 10 percent rating, 
initially retroactively effective from May 2, 2008, the date 
of a VA examination.



Upon receiving the file back from the AMC, the Board issued a 
decision in September 2008 denying the Veteran's remaining 
claim for service connection for stomach ulcers, and he 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court/CAVC).

During the pendency of his appeal to the Court concerning the 
Board's denial of his claim for service connection for 
stomach ulcers, the Veteran filed an additional claim for an 
effective date earlier than May 2, 2008, for the grant of 
service connection for the tinnitus in his left ear.  In 
response to this additional claim, the RO issued a decision 
in May 2009 assigning an earlier effective date of January 
14, 2004 (the same effective date as for the hearing loss in 
this ear, when the RO received that claim).  The Veteran 
appealed, requesting an even earlier effective date.  The RO 
sent him a statement of the case (SOC) in May 2009 concerning 
this additional claim, and in response he submitted a timely 
substantive appeal (VA Form 9) later that same month.  So the 
Board has jurisdiction to consider this additional claim, 
inasmuch as he has perfected his appeal regarding it.  See 
38 C.F.R. § 20.200 (2009).

Also, in a June 2009 order since issued, granting a joint 
motion, the Court vacated the Board's decision denying the 
claim for service connection for stomach ulcers and remanded 
this claim to the Board for further development and 
readjudication in compliance with directives specified.  So 
to comply with the Court's order, the Board in turn is 
remanding this claim to the RO via AMC.  However, the Board 
is going ahead and deciding the claim for an earlier 
effective date for the tinnitus.




FINDINGS OF FACT

1.  On January 14, 2004, the RO received the Veteran's claim 
for service connection for hearing loss of the right ear, 
which he later amended to hearing loss of the left ear. 

2.  During a VA audiological evaluation on May 2, 2008, the 
Veteran reported that he began experiencing tinnitus in his 
left ear at the same time he began noticing hearing loss in 
this ear.

3.  The Veteran had not, however, prior to January 14, 2004, 
filed either a formal or informal claim for service 
connection for tinnitus.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
January 14, 2004, for the grant of service connection for 
tinnitus of the left ear.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the effective-date claim has been properly developed 
for appellate review.  The Board will then address this claim 
on its merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.  

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
effective date following the grant of service connection for 
tinnitus in his left ear.  This is important to point out 
because once service connection for the underling claim is 
granted, as in this case, the claim as it arose in its 
initial context has been substantiated.  Therefore, 
additional VCAA notice is not required because the intended 
purpose of the notice has been service.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA's General Counsel also has held that no additional VCAA 
notice is required in this circumstance for such a downstream 
issue, and that a Court decision suggesting otherwise is not 
binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  The Board is bound by the General Counsel's 
opinion, as the Chief Legal Officer of the Department.  38 
U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA 
notice letter in this situation concerning the downstream 
claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue an SOC if the disagreement is not resolved.  And since 
the RO issued an SOC in May 2009 addressing the downstream 
earlier-effective-date claim, which included citation to the 
applicable statutes and regulations and a discussion of the 
reasons and bases for not assigning an effective date earlier 
than January 14, 2004, no further notice is required.  See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008) and 
Huston v. Principi, 17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development 
of the downstream earlier-effective-date claim has been 
accomplished, and therefore appellate review of this claim 
may proceed without prejudicing the Veteran.  As will be 
explained, resolution of this claim ultimately turns on when 
he filed this claim, so an examination and opinion are not 
needed to fairly decide this claim.  See 38 U.S.C.A. § 
5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.



II.  Merits of the Claim

The Veteran is requesting an effective date earlier than 
January 14, 2004, for the grant of service connection for the 
tinnitus in his left ear.  In his May 2009 substantive appeal 
(VA Form 9), he argued that his effective date should instead 
go back to 1974 because that was when the tinnitus and 
hearing loss in this ear were first noted in the report of 
his military discharge physical.  For the reasons and bases 
set forth below, however, the Board finds no grounds to grant 
this earlier effective date claim.  Accordingly, the appeal 
of this claim must be denied.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a).  Any communication or action indicating an intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  An informal claim must 
identify the benefit sought.  The term "application" is used 
interchangeably with claim and is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009); see also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).



The relevant facts of this case are not in dispute.  On 
January 14, 2004, the RO received the Veteran's claim for 
service connection for hearing loss of the right ear, which 
he later amended to hearing loss of the left ear.  Neither 
the original claim nor the amended claim made any reference 
to tinnitus.  But during a subsequent VA audiological 
evaluation on May 2, 2008, concerning the claim for 
service connection for left ear hearing loss, the Veteran 
also reported that he began experiencing tinnitus in this ear 
at the same time that he began noticing hearing loss in this 
ear.  The VA examiner then attributed the hearing loss in 
this ear to the Veteran's military service.

Based on that VA examiner's opinion, the AMC issued a 
decision in May 2008 granting, not only the Veteran's claim 
for service connection for hearing loss in his left ear, but 
also service connection for tinnitus in this ear.  The AMC 
assigned a 10 percent rating for the tinnitus - initially 
only retroactively effective from May 2, 2008, the date of 
that VA examination, since that was when it was first 
indicated the Veteran had tinnitus dating back to his 
military service.  But after he filed a claim for an earlier 
effective date, the RO issued another decision in May 2009 
assigning an earlier effective date of January 14, 2004, 
coinciding with the date of receipt of his claim for service 
connection for hearing loss in this ear.  This appeal ensued 
for an even earlier effective date.

But, as explained, the Veteran's only argument for an even 
earlier effective date is that the report of his military 
separation examination in 1974 notes that he had tinnitus at 
the time of that evaluation.  At no time has he alleged that 
he actually filed a claim for tinnitus prior to January 14, 
2004.  And, unfortunately, according to 38 U.S.C.A. § 5110(a) 
and 38 C.F.R. § 3.400(b)(2)(i), since he admittedly did not 
file an actual claim for tinnitus within one year of his 
discharge from service, the earliest effective date he can 
receive is when he actually filed a claim, which as mentioned 
was not until January 14, 2004.



The Board has reviewed the record in its entirety but finds 
neither a formal nor an informal communication in writing 
that can be construed as a claim for service connection for 
tinnitus prior to January 14, 2004, when he filed his related 
claim for hearing loss.  Indeed, the claim he filed on 
January 14, 2004, as well as the amended claim filed during 
the following month, does not even refer to tinnitus (just 
hearing loss, right ear versus left), but the RO generously 
construed the claim as also for tinnitus after the condition 
was diagnosed during the May 2008 VA examination.

The Veteran's argument that he is entitled to an effective 
date back to 1974, merely because the report of his discharge 
physical mentions tinnitus, also fails.  VA is not required 
to anticipate any potential claim for a particular benefit 
where no intention to raise it was expressed with VA.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  In short, there is no 
basis to grant an effective date prior to January 14, 2004, 
since there is no evidence the Veteran filed a claim for 
tinnitus prior to that date .

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than January 14, 2004, the grant of service 
connection for tinnitus of the left ear.  And because the 
preponderance of the evidence is against this claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, the 
appeal of this claim is denied.


ORDER

The claim for an effective date earlier than January 14, 
2004, for the grant of service connection for tinnitus of the 
left ear is denied. 




REMAND

As for the remaining claim for service connection for stomach 
ulcers, according to the joint motion, additional VA 
treatment records need to be obtained before readjudicating 
this claim.  VA also needs to obtain another medical nexus 
opinion indicating the likelihood these stomach ulcers are 
related to the Veteran's military service, and especially the 
symptoms he experienced while in service.

As the joint motion points out, the Veteran reported that he 
was treated for peptic ulcer disease at VA medical facilities 
in Greenville, South Carolina, and Miami, Florida.  But since 
VA has made no attempt to obtain these records, 
it is necessary for VA to attempt to obtain them for 
consideration in this appeal.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA has constructive, if not actual, notice 
of these additional records because they are generated by 
VA); see also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 
3.159(c)(2), (c)(3).

Also, as directed in the Board's prior April 2007 remand, the 
Veteran had a VA examination in May 2008 to determine whether 
his peptic ulcer disease is related to the gastrointestinal 
symptoms listed in two service treatment records dated in 
January and February 1974.  And while the examiner designated 
to conduct this medical evaluation referred to the January 
1974 entry, she made no reference to the February 1974 entry 
(although, as the joint motion concedes, notwithstanding the 
fact that both progress notes are on the same page).  Indeed, 
after noting the Veteran's symptoms of abdominal pain and gas 
in the January 1974 entry, the examiner noted, "no follow-up 
no additional visits in military for stomach issues."  Thus, 
because the VA examiner did not consider relevant evidence, 
specifically, the February 1974 follow-up consultation, the 
joint motion indicates an additional medical nexus opinion is 
needed prior to readjudicating this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4). 



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Contact the VA medical facilities in 
Greenville, South Carolina, and Miami, 
Florida, and obtain all outstanding 
records of treatment pertaining to the 
Veteran's stomach ulcers.  If these 
requested records are unavailable, or the 
search for them otherwise yields negative 
results, and further attempts to obtain 
these records would be futile, this must 
be documented in the claim file and the 
Veteran notified in accordance with 38 
C.F.R. § 3.159(c)(2).

2.  If possible, return the claims file 
to the VA examiner who examined the 
Veteran in May 2008 for a supplemental 
medical nexus opinion indicating whether 
it is at least as likely as not that the 
Veteran's peptic ulcer disease is related 
to the January and February 1974 symptoms 
documented in his service treatment 
records or, instead, whether the symptoms 
in 1974 resolved and his peptic ulcer 
disease is more likely related to 
symptoms he later developed after 
December 1975 (i.e., more than one year 
after his discharge from service in 
December 1974).

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of the joint motion and this remand 
(and the prior remand), must be made 
available to the examiner for review of 
the pertinent medical and other history.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then have the Veteran 
reexamined by someone equally qualified 
to make these necessary determinations.

3.  Then readjudicate the Veteran's claim 
of entitlement to service connection 
stomach ulcers in light of the additional 
evidence.  If this claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


